DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Claims
Applicants election of Group I (with reference to the Restriction of 12/30/2021) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman-Janette et al. (US 2017/0056484) with additional support from:
Baker et al., Developmental Medicine & Child Neurology (2002), 44:666-675
Eames et al., Developmental Medicine & Child Neurology (1999), 41 :226-232
Molenaers et al., J. Child Orthop. (2010), 4:183-195:666-675
Grafe et al. (WO 2008/131941).
All of the above documents aside from US 2017/0056484 are cited in the IDS of 6/16/2021. Although these documents are not currently present in the electronic file wrapper of instant application 17/304,182, they can be found in the electronic file wrapper in parent application 16/040,934.

In addition, the examiner notes 
Tao, L., Peng, L., Berntsson, R.PA. et al. Engineered botulinum neurotoxin B with improved efficacy for targeting human receptors. Nat Commun 8, 53 (2017). https://doi.org/10.1038/s41467-017-00064-y

Re claim 1:
Janette et al. teaches at para 0081, “For example, treatment for muscle spasticity with botulinum toxin typically requires 5 units per kilogram to 25 units per kilogram of body weight of onabotulinumtoxinA.”

The literature listed above is primary focused on treating spasticity, including lower limb spasticity, in children, with botulinum neurotoxin in children, injected into the spastic muscles.

Nothing in the claims appears to be a significant departure from what is discussed in the literature. The use of botulinum neurotoxin to treat lower limb spasticity is supported by research going back more than two decades and the examiner does not find in the claims any breakthrough in relation to that.

Re claim 2: In the literature cited above, the use of botulinum neurotoxin to treat lower limb spasticity is discussed primarily with respect to children.

Re claims 3 and 4:
Baker et al., Developmental Medicine & Child Neurology (2002), 44:666-675 discusses specifically the use of botulinum neurotoxin type A.

Re claim 5: When discussing application of botulinum neurotoxin to treat lower limb spasticity by intramuscular injection, there are only two choices for application, unilaterally and bilaterally. The claim recites both options.

Re claim 6 and 8: Janette et al. teaches at para 0081, “For example, treatment for muscle spasticity with botulinum toxin typically requires 5 units per kilogram to 25 units per kilogram of body weight of onabotulinumtoxinA.”

In addition, the above literature cites a wide range of possible doses, covering the ranges cited. The examiner notes that the various ranges claimed (4-6 units/kg of bodyweight, 6-9 units/kg of bodyweight and 10-15 units/kg of bodyweight) indicate that the applicant is not settled on any exact dosing amount.

Re claim 7: As the literature shows, application by injection in the subject's gastrocnemius muscle of botulinum neurotoxin is standard to treat muscle spasticity.

Re claim 9: As the literature shows, the weight of the subject is a primary factor in dosage. Symptoms/severity, muscles affected and effectiveness of treatment are all relevant factors in the treatment.



Re claims 21-24:
See the article “Engineered botulinum neurotoxin B with improved efficacy for targeting human receptors” above.

The article describes a recombinant engineered botulinum neurotoxin of one particular serotype. 

Re claim 25: It is obvious to administer botulinum neurotoxin unilaterally for a very straightforward reason: Limb spasticity may be one-sided. If there is spasticity with only one leg, there would be no medical purpose to apply botulinum neurotoxin to the non-spastic leg.

Re claim 26-27: The literature explains that botulinum neurotoxin is injected into the muscle that is spastic, which can be the gastrocnemium or soleus.

Re claims 28-30: The dosages in question have been discussed above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876